Exhibit 10.10
HEALTHSPRING, INC.
RESTRICTED SHARE AGREEMENT
(MSPP)
     THIS RESTRICTED SHARE AGREEMENT (this “Agreement”) is made and entered into
as of the ______ day of ____________, 2009 (the “Grant Date”), between
HealthSpring, Inc., a Delaware corporation (the “Company”), and
__________________, (the “Grantee”). Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the HealthSpring, Inc.
Amended and Restated 2008 Management Stock Purchase Plan (the “Plan”).
     WHEREAS, the Company has adopted the Plan, which allows Participants to
receive restricted shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”) in lieu of a specified percentage of their Annual
Bonus; and
     WHEREAS, pursuant to the Plan, the Grantee has elected to receive, in lieu
of a portion of Grantee’s Annual Bonus, the number of restricted shares as
provided herein;
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound hereby, agree as follows:
     1. Grant of Restricted Shares.
          (a) The Company hereby grants to the Grantee an award (the “Award”) of
____________ shares of Common Stock of the Company (the “Shares” or the
“Restricted Shares”) on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan.
          (b) The Grantee’s rights with respect to the Award shall remain
forfeitable at all times prior to the dates on which the restrictions shall
lapse in accordance with Sections 2 and 3 hereof.
     2. Restricted Period; Terms and Rights as a Stockholder.
          (a) Except as provided herein and subject to such other exceptions as
may be determined by the Committee in its discretion, the “Restricted Period”
for one hundred percent (100%) of the Restricted Shares granted herein shall
expire on the second anniversary of the Grant Date if and only if the Grantee
has been continuously employed by the Company or any of its Subsidiaries from
the date of this Agreement through and including such date.
          (b) The Restricted Period shall automatically terminate as to all
Restricted Shares awarded hereunder (other than any Restricted Shares that have
been previously forfeited) upon (i) the termination of the Grantee’s employment
from the Company or a Subsidiary which results from the Grantee’s death or
Disability or (ii) a Change in Control.

 



--------------------------------------------------------------------------------



 



          (c) If, during the Restricted Period, the Grantee’s employment is
terminated either (i) by the Company or a Subsidiary for Cause, or (ii) by the
Grantee for any reason other than Retirement, any Restricted Shares as to which
the applicable Restricted Period has not expired shall be forfeited, and all
rights of the Grantee to such Shares shall terminate, without further obligation
on the part of the Company except as provided herein;
          (d) If, during the Restricted Period, the Grantee’s employment is
terminated either (i) by the Company without Cause, or (ii) by the Grantee due
to Retirement, any Restricted Shares as to which the applicable Restricted
Period has not expired shall be forfeited, and all rights of the Grantee to such
Shares shall terminate, without further obligation on the part of the Company
except as provided herein;
          (e) The Grantee shall have all rights of a stockholder with respect to
the Restricted Shares, including the right to receive dividends and the right to
vote such Shares, subject to the following restrictions:
               (i) the Grantee shall not be entitled to delivery of the stock
certificate for any Shares until the expiration of the Restricted Period as to
such Shares;
               (ii) none of the Restricted Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of during
the Restricted Period as to such Shares; and
Any Shares, any other securities of the Company and any other property (except
for cash dividends) distributed with respect to the Restricted Shares shall be
subject to the same restrictions, terms and conditions as such Restricted
Shares.
          (f) For purposes of this Agreement, “Change in Control” shall mean the
“change in the ownership or effective control of a corporation or a change in
the ownership of a substantial portion of the assets of a corporation” as set
forth in Section 1.409A-3(i)(5) of the U.S. Treasury Regulations, and
“Disability” shall have the meaning set forth in Section 1.409A-3(i)(4) of the
U.S. Treasury Regulations.
     3. Termination of Restrictions; Payment of Cash.
          (a) Following the termination of the Restricted Period, all
restrictions set forth in this Agreement or in the Plan relating to the
Restricted Shares shall lapse, and a stock certificate for the appropriate
number of Shares, free of the restrictions and restrictive stock legend to the
extent permitted by applicable law, shall, upon request, be delivered to the
Grantee or the Grantee’s beneficiary or estate, as the case may be, pursuant to
the terms of this Agreement.
          (b) In the event Grantee forfeits Restricted Shares under the
circumstances provided in Section 2(c), Grantee shall have only an unfunded
right to receive a cash payment from the Company’s general assets equal to the
lesser of (i) the Fair Market Value of such Restricted Shares on the Grantee’s
last day of employment or (ii) the aggregate Annual Bonus

2



--------------------------------------------------------------------------------



 



amounts foregone by the Grantee as a condition of receiving such Restricted
Shares.
          (c) In the event Grantee forfeits Restricted Shares under the
circumstances provided in Section 2(d), Grantee shall have only an unfunded
right to receive a cash payment from the Company’s general assets equal to
either (i) the Fair Market Value of such Restricted Shares on the Grantee’s last
day of employment or (ii) the aggregate Annual Bonus amounts foregone by the
Grantee as a condition of receiving such Restricted Shares, with the Committee
to have the sole discretion as to which of such amounts shall be payable.
Any payments to be made to a Grantee pursuant to Sections 3(b) or (c) hereof
shall be made by the Company within thirty days of Grantee’s termination of
employment; provided, that in the event the receipt of amounts payable pursuant
to this Section 3 within six months of the date of termination would cause
Grantee to incur any additional tax under Section 409A of the Code, then payment
of such amounts shall be delayed until the date that is six months following
Grantee’s termination date.
     4. Delivery of Shares.
          (a) As of the date hereof, certificates representing the Restricted
Shares shall be registered in the name of the Grantee and held by the Company or
transferred to a custodian appointed by the Company for the account of the
Grantee subject to the terms and conditions of the Plan and shall remain in the
custody of the Company or such custodian until their delivery to the Grantee or
Grantee’s beneficiary or estate as set forth in Sections 4(b) and (c) hereof or
their forfeiture as set forth in Section 2 hereof.
          (b) Certificates representing Restricted Shares in respect of which
the Restricted Period has lapsed pursuant to this Agreement shall be delivered
to the Grantee upon request following the date on which the restrictions on such
Restricted Shares lapse.
          (c) Certificates representing Restricted Shares in respect of which
the Restricted Period lapsed upon the Grantee’s death shall be delivered to the
executors or administrators of the Grantee’s estate as soon as practicable
following the receipt of proof of the Grantee’s death satisfactory to the
Company.
          (d) Each certificate representing Restricted Shares shall bear a
legend in substantially the following form or substance:

    THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF WITHOUT REGISTRATION UNDER THE
SECURITES ACT OF 1933 AND UNDER APPLICABLE BLUE SKY LAW OR UNLESS SUCH SALE,
TRANSFER, PLEDGE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION THEREUNDER.  
    THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS (INCLUDING

3



--------------------------------------------------------------------------------



 



    FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE HEALTHSPRING,
INC. 2008 MANAGEMENT STOCK PURCHASE PLAN (THE “PLAN”) AND THE RESTRICTED SHARE
AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED SHARES
REPRESENTED HEREBY AND HEALTHSPRING, INC. (THE “COMPANY”). THE RELEASE OF SUCH
SHARES FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN AND THE AGREEMENT AND ALL OTHER APPLICABLE POLICIES AND
PROCEDURES OF THE COMPANY, COPIES OF WHICH ARE ON FILE AT THE COMPANY.

     5. Effect of Lapse of Restrictions. To the extent that the Restricted
Period applicable to any Restricted Shares shall have lapsed, the Grantee may
receive, hold, sell or otherwise dispose of such Shares free and clear of the
restrictions imposed under the Plan and this Agreement upon compliance with
applicable legal requirements.
     6. No Right to Continued Employment. This Agreement shall not be construed
as giving Grantee the right to be retained in the employ of the Company or any
Subsidiary or Affiliate, and, subject to the terms of any other contractual
arrangement between the Grantee and the Company, the Company or any Subsidiary
or Affiliate may at any time dismiss Grantee from employment, free from any
liability or any claim under the Plan.
     7. Adjustments. The Committee shall make equitable and proportionate
adjustments in the terms and conditions of, and the criteria included in, this
Agreement in recognition of unusual or nonrecurring events affecting the Company
or the financial statements of the Company or of changes in applicable laws,
regulations, or accounting principals in accordance with the Plan.
     8. Amendment to Agreement. Subject to the restrictions contained in the
Plan, the Committee may waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel or terminate this Agreement,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
adversely affect the rights of the Grantee or any holder or beneficiary of the
Agreement shall not to that extent be effective without the consent of the
Grantee, holder or beneficiary affected.
     9. Withholding of Taxes. If the Grantee makes an election under Section
83(b) of the Code with respect to the Restricted Shares, the grant made pursuant
to this Agreement shall be conditioned upon the prompt payment to the Company of
any applicable withholding obligations or withholding taxes by the Grantee
(“Withholding Taxes”). Failure by the Grantee to pay such Withholding Taxes will
render this Agreement and the award granted hereunder null and void ab initio
and the Restricted Shares granted hereunder will be immediately cancelled. If
the Grantee does not make an election under Section 83(b) of the Code with
respect to the Award, upon the lapse of the Restricted Period with respect to
any portion of Restricted Shares (or property distributed with respect thereto),
the Company shall satisfy the required

4



--------------------------------------------------------------------------------



 



Withholding Taxes as set forth by Internal Revenue Service guidelines for the
employer’s minimum statutory withholding with respect to Grantee and issue
vested shares to the Grantee without restriction. The Company may satisfy the
required Withholding Taxes by withholding from the Shares included in the award
that number of whole shares necessary to satisfy such taxes as of the date the
restrictions lapse with respect to such Shares based on the Fair Market Value of
the Shares.
     10. Plan Governs. The Grantee hereby acknowledges receipt of a copy of the
Plan and agrees to be bound by all the terms and provisions thereof. The terms
of this Agreement are governed by the terms of the Plan, and in the case of any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan shall govern.
     11. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Agreement shall
remain in full force and effect.
     12. Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein, to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

     
To the Company:
  HealthSpring, Inc.
9009 Carothers Parkway
Suite 501
Franklin, Tennessee 37067
Attn: Corporate Secretary
 
   
To the Grantee:
  The address then maintained with respect to the Grantee in the Company’s
records.

     13. Governing Law. The validity, construction and effect of this Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.
     14. Successors in Interest. This Agreement shall inure to the benefit of
and be binding upon any successor to the Company. This Agreement shall inure to
the benefit of the Grantee’s legal representatives. All obligations imposed upon
the Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

5



--------------------------------------------------------------------------------



 



     15. Resolution of Disputes. Any dispute or disagreement which may arise
under, or as a result of, or in any way related to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee. Any determination made hereunder shall be final, binding and
conclusive on the Grantee and the Company for all purposes.
     IN WITNESS WHEREOF, the parties have caused this Restricted Share Agreement
to be duly executed effective as of the day and year first above written.

         
 
  HEALTHSPRING, INC.
 
       
 
  By:              
 
       
 
       
 
  GRANTEE:
 
       
 
             

6